Privileged and Confidential – Subject to
FRE 408 and Similar Privileges




FORBEARANCE AGREEMENT, CONSENT AND AMENDMENT
This Forbearance Agreement, Consent and Amendment, dated as of November 16, 2017
(this “Forbearance Agreement, Consent and Amendment”), to the Second Amended and
Restated Syndicated Facility Agreement, dated as of December 18, 2015, as
amended as of June 28, 2016 (as amended, modified, waived or supplemented prior
to the date hereof, the “Existing Facility Agreement” and, as amended by this
Forbearance Agreement, Consent and Amendment, and as further amended, restated,
supplemented and/or otherwise modified from time to time, the “Facility
Agreement”), by and among, among others, Toys “R” Us (UK) Limited (the “UK
Holdco”), Toys “R” Us Limited (“Toys UK” and together with the UK Holdco, the
“UK Borrowers”), Toys “R” Us (Australia) Pty Ltd (ABN 77 057 455 026) (the
“Australian Borrower”), Toys “R” Us GmbH (the “German Borrower”), Toys “R” Us
Iberia, S.A.U. (the “Spanish Borrower” and, together with the UK Borrowers, the
Australian Borrower and the German Borrower, collectively, the “Borrowers”, and
individually, a “Borrower”), the other Obligors party thereto, the Lenders party
thereto and Deutsche Bank AG New York Branch, as administrative agent, security
agent, facility agent and co-collateral agent (in each such capacity, the
“Administrative Agent”). Capitalized terms used but not otherwise defined herein
shall have the meanings ascribed to them in the Existing Facility Agreement.
RECITALS
WHEREAS, TRU Taj LLC and Tru Taj Finance, Inc. (the “Issuers”), Wilmington
Trust, National Association, as trustee and collateral trustee (in the latter
capacity, the “Prepetition Collateral Trustee”), Toys “R” Us, Inc. as Parent and
certain guarantors from time to time are parties to (i) that certain Indenture,
dated as of August 16, 2016 (including the guarantees issued thereunder and as
amended, restated, supplemented or otherwise modified from time to time prior to
the date hereof, the “Prepetition Indenture”), pursuant to which the Issuers’
issued their 12% Senior Secured Notes due 2021 (the “Prepetition Notes”) and
(ii) that certain Collateral Trust Agreement, dated as of August 16, 2016 (as
amended, the “Prepetition Collateral Trust Agreement”);
WHEREAS, the Borrowers, the other Obligors, Deutsche Bank AG New York Branch, as
First Lien Collateral Agent, Wilmington Trust, National Association, as
collateral trustee and as Second Priority Representative for the Second Priority
Debt Parties and each additional Representative (as each such term is defined in
the Intercreditor Agreement referred to below) from time to time party thereto
are each party to that certain Intercreditor Agreement, dated as of August 16,
2016 (as amended, restated, supplemented and/or otherwise modified or replaced
from time to time, the “Intercreditor Agreement”);
WHEREAS, on September 18, 2017, each Person listed as a “Debtor” in the Debtors’
Motion for Entry of an Order (I) Directing Joint Administration of Chapter 11
Cases and (II) Granting Related Relief [Docket No. 10] filed with the Bankruptcy
Court (defined below) (collectively, the “Filing Entities”) filed voluntary case
under chapter 11 of title 11 of the United States Code in the United States
Bankruptcy Court for the Eastern District of Virginia, Richmond Division (the
“Bankruptcy Court”), which cases are being jointly administered under the lead
case no. 17-34665 (KLP) (collectively, the “U.S. Bankruptcy Cases”);




 
1
 




--------------------------------------------------------------------------------

Privileged and Confidential – Subject to
FRE 408 and Similar Privileges


WHEREAS, Toys UK (the “CVA Company”) is contemplating commencing a CVA (as
defined below), which would (absent the forbearance set forth below), upon
commencement, constitute an Event of Default pursuant to Sections 11.01(e) and
11.01(m) of the Existing Facility Agreement (such Events of Default, together
with any other Events of Default arising directly as a result thereof, the “CVA
Events of Default”);
WHEREAS, in connection with the U.S. Bankruptcy Cases, certain entities,
including the Filing Entities, have been authorized pursuant to the Final Order
(I) Authorizing the Tru Taj Debtors to Obtain Postpetition Financing, (II)
Authorizing the Tru Taj Debtors to Use Cash Collateral, (III) Granting Liens and
Providing Superpriority Administrative Expense Status, (IV) Granting Adequate
Protection to the Prepetition Lenders, (V) Modifying the Automatic Stay, and
(VI) Granting Related Relief [Docket No. 745] entered by the Bankruptcy Court on
October 25, 2017 (the “DIP Order”), to obtain debtor-in-possession financing in
an aggregate principal amount of up to $375,000,000 through the issuance of
notes, upon the terms and conditions set forth in, and pursuant to, the DIP
Order and that certain Indenture, dated as of September 22, 2017 by and among
Tru Taj LLC (the “Issuer”) and TRU Taj Finance, Inc., as issuers, the guarantors
from time to time party thereto and Wilmington Savings Fund Society, FSB, as
trustee and collateral agent (the “DIP Collateral Trustee” and, together with
the Prepetition Collateral Trustee, the “Collateral Trustees”) (as amended,
restated, supplemented and/or otherwise modified from time to time, the “Taj DIP
Facility”);
WHEREAS, pursuant to the Taj DIP Facility, the DIP Order and the Foreign
Guarantors Agreement (as defined below) (collectively with any Security
Documents (as defined in the Taj DIP Facility) and Guarantee (as defined in the
Taj DIP Facility), the “Taj DIP Documents”), the Filing Entities are required to
use reasonable best efforts to provide guarantees from each of the Obligors and
to grant liens over all the assets constituting Collateral, on a junior basis to
the liens granted to the Secured Creditors under the Existing Facility
Agreement, in favor of the Collateral Trustees, for the benefit of the secured
parties under the Prepetition Collateral Trust Agreement and the Collateral
Trust Agreement (as defined in the Taj DIP Facility and, together with the
Prepetition Collateral Trust Agreement, the “Collateral Trust Agreements”), and
have requested that the Existing Facility Agreement be amended to permit such
junior liens and guarantees;
WHEREAS, the Obligors have requested that during the Forbearance Period (as
hereinafter defined) the Required Lenders and the Administrative Agent
(collectively, the “Forbearing Parties”) forbear from exercising their rights
and remedies against the Borrowers and the other Obligors under the Credit
Documents solely as a result of the CVA Events of Default, and the Forbearing
Parties have agreed to such forbearance on the terms and subject to the
conditions set forth herein; and
WHEREAS, the U.S. Bankruptcy Cases constitute an Insolvency Event of Default
under the Prepetition Indenture, and the Second Priority Debt Parties (as each
such term is defined in the Intercreditor Agreement) have agreed, pursuant to
the Foreign Guarantors Agreement, to forbear from exercising certain of their
rights and remedies against the Filing Entities under the Prepetition Indenture
for the duration of the U.S. Bankruptcy Cases, on the terms and conditions set
forth in the Foreign Guarantors Agreement.




 
2
 




--------------------------------------------------------------------------------

Privileged and Confidential – Subject to
FRE 408 and Similar Privileges


NOW, THEREFORE, in consideration of the foregoing, the terms, covenants and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
SECTION 1.    Acknowledgments and Agreements.
(a)The Obligors acknowledge and agree that, as of the date hereof, the Credit
Documents are valid and enforceable, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws generally affecting creditors’ rights
and by equitable principles (regardless of whether enforcement is sought in
equity or at law), and that all of the terms and conditions thereof are legally
binding upon each of the Obligors party thereto and are hereby reaffirmed and
ratified.
(b)Amount of Obligations. The Borrowers and each other Obligor acknowledge and
agree that, as of November 16, 2017, (i) the aggregate unpaid principal balance
of the Loans is £ 62,000,000, (ii) the aggregate amount of accrued and unpaid
interest constituting Obligations is £11,435.74, and (iii) the aggregate amount
of accrued and unpaid fees payable pursuant to Section 4.01 of the Existing
Facility Agreement is £49,972.60 (the foregoing amounts are hereafter
collectively referred to as the “Current Outstanding Obligations”). The
foregoing amounts do not include other fees, expenses (including professional
fees and expenses), and other Obligations and amounts which are chargeable or
otherwise reimbursable under the Existing Facility Agreement and the other
Credit Documents. As of the date hereof, none of the Borrowers or the other
Obligors has any rights of offset, defenses, claims or counterclaims with
respect to the Current Outstanding Obligations or any of the other Obligations
and each of the Obligors are jointly and severally obligated with respect to the
Current Outstanding Obligations and any other Obligations, in each case, in
accordance with, and subject to, the terms of the applicable Credit Documents.
(c)CVA Events of Default. Each Obligor acknowledges and agrees that (i) the CVA
Events of Default are material in nature and constitute Events of Default under
the Existing Facility Agreement, and (ii) upon the occurrence of such Events of
Default, absent the forbearance set out below, the Obligations would be
automatically accelerated and the Lenders would be entitled to exercise all
rights and remedies set forth in Section 11.01 of the Existing Facility
Agreement.
SECTION 2.
Forbearance; Forbearance Default Rights and Remedies.

(a)The Forbearance. Effective as of the Forbearance Agreement, Consent and
Amendment Effective Date (as defined below), and without waiving the CVA Events
of Default or any other Default or Event of Default that may now exist or which
may occur hereafter, each of the Administrative Agent and the Required Lenders
agree that, subject to the terms and conditions of this Forbearance Agreement,
Consent and Amendment, until the Forbearance Termination Date (as defined
below), (i) the automatic termination of the Total Commitments shall not occur
and the principal of and any accrued interest in respect of all Loans and the
Notes and all Secured Obligations shall not automatically occur and (ii) it will
forbear from exercising any rights and remedies (including enforcement and




 
3
 




--------------------------------------------------------------------------------

Privileged and Confidential – Subject to
FRE 408 and Similar Privileges


collection action, termination of the commitments, acceleration of the
obligations and imposition of the default rate of interest or any other remedies
permitted by the Credit Documents) under the Credit Documents or otherwise
existing pursuant to any other agreement entered into in connection with the
Existing Facility Agreement, by operation of law or otherwise against the
Obligors or any of the Collateral or other property owned by the Obligors
(including, without limitation, via set-off or recoupment) solely with respect
to the CVA Events of Default, provided, for the avoidance of doubt, that such
forbearance does not limit any rights that the Administrative Agent or any
Lenders may have to take any actions (including, without limitation, to file a
proof of claim) to protect their rights in respect of the Existing Facility
Agreement, the other Credit Documents, or otherwise under law or in equity, in
respect of the CVA or the U.S. Bankruptcy Cases). Each Obligor acknowledges and
agrees that the occurrence and continuance of the CVA Events of Default
constitutes a Default or an Event of Default upon which action could be taken
but for the forbearance described in the preceding sentence. The Borrowers
acknowledge and agree that they will continue to pay interest in respect of the
Loans at the times provided for in the Facility Agreement at the non-default
rate. Notwithstanding anything to the contrary, prior to the occurrence of the
Forbearance Termination Date, the Administrative Agent and the Lenders (i) shall
not accelerate the Obligations and no such acceleration shall be deemed to have
occurred, (ii) shall permit the Borrowers to continue borrowing under the Credit
Documents and to submit Letter of Credit Requests, notwithstanding the existence
of the CVA Events of Default (and any representations and warranties required to
be made in connection with any such Borrowing shall not be deemed to be untrue
or incorrect as a result of the CVA process) and (iii) shall forbear from
exercising any rights and remedies under the Credit Agreements (including any
increase in reporting, appraisals, field exams or requesting other additional
information, except as specified in this Forbearance Agreement, Consent and
Amendment).
(b)Effect of Forbearance Termination. From and after the Forbearance Termination
Date, the agreement of the Required Lenders and the Administrative Agent
hereunder to forbear as set forth in Section 2(a) shall terminate upon one (1)
Business Day written notice from the Administrative Agent but without the
requirement of any further demand, presentment, protest, or notice of any kind,
all of which are hereby waived (to the extent permitted by applicable law) by
the Borrowers and each other Obligor. The Borrowers and each other Obligor
hereby agree that, from and after one (1) Business Days written notice from the
Administrative Agent of the occurrence of the Forbearance Termination Date, the
Required Lenders and the Administrative Agent may at any time, or from time to
time, in accordance with Section 11.01 of the Facility Agreement, exercise
against any Obligor (and its properties) any and all of their rights, remedies,
powers and privileges under (and otherwise subject to the terms thereof) any or
all of the Facility Agreement, any other Credit Document, applicable law and/or
equity in each case in accordance with Section 11.01 of the Facility Agreement,
all of which rights, remedies, powers and privileges are fully reserved by each
Lender and the Administrative Agent.
(c)Limitation on Forbearance Extension. Except as set forth herein, none of the
Lenders or the Administrative Agent shall have any obligation to extend the
Forbearance




 
4
 




--------------------------------------------------------------------------------

Privileged and Confidential – Subject to
FRE 408 and Similar Privileges


Period, or enter into any other waiver, forbearance or amendment, and the
Lenders’ and the Administrative Agent’s agreement to permit any such extension,
or enter into any other waiver, forbearance or amendment shall be subject to the
reasonable discretion of the requisite Lenders required by Section 13.12 of the
Facility Agreement. Any agreement by any Lender or the Administrative Agent to
extend the Forbearance Period, or enter into any other waiver, forbearance or
amendment, must be set forth in writing and signed by a duly authorized
signatory of each of the Administrative Agent and the requisite Lenders if
required by Section 13.12 of the Facility Agreement. The Borrowers and the other
Obligors each acknowledge that the Lenders and the Administrative Agent have not
made any assurances concerning any possibility of an extension of the
Forbearance Period or the entering into of any other waiver, forbearance or
amendment.
(d)Waiver of CVA Events of Default. Notwithstanding anything to the contrary
contained in this Section 2, from and after the CVA Completion Date, provided
that no Forbearance Default shall have occurred prior thereto, the CVA Events of
Default shall be deemed to not have occurred and be continuing under the Credit
Documents and shall hereby be automatically waived by each of the Administrative
Agent and the Required Lenders.
(e)Certain Definitions. As used in this Forbearance Agreement, Consent and
Amendment, the following terms shall have the meanings set forth below:
“CVA” means a company voluntary arrangement under Part I of the Insolvency Act
1986 as proposed by the CVA Company.
“CVA Completion Date” means the later of (i) the end of the 28-day challenge
prescribed pursuant to Section 6(3)(a) of the Insolvency Act 1986 in respect of
the CVA and (ii) if any challenge is raised within such 28-day period, the date
on which such challenge is withdrawn, settled or decided judicially in the
company’s favor, assuming in each case that the CVA has been approved.
“CVA Start Date” shall mean the date on which the CVA Company’s appointed
nominee in respect of the CVA notifies creditors of the decision procedure in
respect of the CVA in accordance with Section 3 of the Insolvency Act 1986.
(a)    “Forbearance Default” means (i) the failure of any Obligor to comply with
any covenant or agreement set forth in this Forbearance Agreement, Consent and
Amendment which continues for a period of 15 days following the earlier of (x)
knowledge of such non-compliance from an Obligor or (y) written notice from the
Administrative Agent of such non-compliance, (ii) the occurrence of any Event of
Default (other than the CVA Events of Default), (iii) any representation,
warranty or certification made or deemed made by the Borrowers or any other
Obligor in connection with this Forbearance Agreement, Consent and Amendment
shall be false in any material respect on the date as of which made or deemed
made, (iv) the failure to deliver to the Administrative Agent in writing, within
30 days of the Forbearance Agreement, Consent and Amendment Effective Date (or
such later date as agreed by the Administrative Agent), notice of any change (A)
in any Obligor’s legal name or (B) in the location of any Obligor’s chief
executive office, its principal place of business, any office in which it
maintains books or records relating to Collateral owned




 
5
 




--------------------------------------------------------------------------------

Privileged and Confidential – Subject to
FRE 408 and Similar Privileges


by it or any of its offices or facilities at which material Collateral owned by
it is located (including the establishment of any such new office or facility),
in each instance other than changes which have previously been disclosed in
writing to the Administrative Agent, (v) the failure to, within 30 days of the
Forbearance Agreement, Consent and Amendment Effective Date (or such later date
as agreed by the Administrative Agent) deliver to the Administrative Agent in
writing notice of any change in the information in the Compliance Certificate
most recently delivered to the Administrative Agent pursuant to Section 9.01(f)
of the Existing Facility Agreement, (vi) the failure to deliver to the
Administrative Agent, within 30 days of the Forbearance Agreement, Consent and
Amendment Effective Date (or such later date as agreed by the Administrative
Agent), (A) schedules to the Existing Facility Agreement (as necessary) through
the Forbearance Agreement, Consent and Amendment Effective Date and (B) a
certification by a Responsible Officer of the Borrowers stating that such
updated schedules are true, complete and correct in all material respects as of
the Forbearance Agreement, Consent and Amendment Effective Date (or such later
date as agreed by the Administrative Agent), (vii) any order (including, without
limitation, any order further approving or modifying or amending the Taj DIP
Facility) is entered in the U.S. Bankruptcy Cases which is materially
inconsistent with this Forbearance Agreement, Consent and Amendment, without the
prior written consent of the Required Lenders, (viii) with respect to the CVA:
(A) the CVA shall fail to be approved at the duly convened meeting of creditors
(or shall fail to be approved following the duly followed decision procedure in
accordance with Rule 15.3 of the Insolvency (England and Wales) Rules 2016), (C)
any challenge to the CVA pursuant to Section 6 of the Insolvency Act 1986 is
upheld by the English court and results in the decision approving the CVA being
revoked or suspended or an alternative proposal being put forward to creditors
which would, in the reasonable opinion of the Administrative Agent, have a
material adverse effect on the position of the Lenders or (D) the designated
decision date (as defined in Rule 15.2 of the Insolvency (England and Wales)
Rules 2016) in respect of the CVA has not occurred by 5:00 P.M. (New York City
time) on December 25, 2017 (or such later date as agreed by the Administrative
Agent in its sole discretion) or (ix) the Administrative Agent shall not have
received, on or prior to the CVA Start Date, copies of any waivers, amendments,
supplemental indentures or other similar documents that waive or otherwise amend
any of the events of default (if any) that would be triggered by the CVA under
the Taj DIP Facility and the Indenture (as defined in the Intercreditor
Agreement).
“Forbearance Agreement, Consent and Amendment Effective Date” has the meaning
provided in Section 17.
“Forbearance Period” means the period beginning on the Forbearance Agreement,
Consent and Amendment Effective Date and ending on the earliest to occur of:
(i)
any Forbearance Default;

(ii)
the (I) taking of any enforcement action by the Second Priority Debt Parties
(excluding in all events the automatic acceleration as a result of the U.S.
Bankruptcy Cases or any actions to preserve perfection and remedies) in
violation of the terms of the Intercreditor Agreement and/or (II) bringing or
pursuing any





 
6
 




--------------------------------------------------------------------------------

Privileged and Confidential – Subject to
FRE 408 and Similar Privileges


proceedings challenging the validity and/or the enforceability of the
Intercreditor Agreement or any of the Credit Documents or the rights or remedies
of any of the Senior Secured Parties (as defined in the Intercreditor Agreement)
thereunder, in each case, by any Person under or in connection with the Second
Priority Debt Documents or any other loan or credit agreement or other document
evidencing Indebtedness or other obligation, in each case, to which a Obligor or
any Subsidiary thereof is party;
(iii)
the termination of the Foreign Guarantors Agreement (or other failure of the
Foreign Guarantors Agreement to be of full force and effect) and;

(iv)
the CVA Completion Date.

“Forbearance Termination Date” means the first to occur of the times or events
described in clauses (i) through (iv) in the definition of Forbearance Period.
The Borrowers shall notify the Administrative Agent of the occurrence of the
Forbearance Termination Date promptly after the occurrence thereof.
“Foreign Guarantors Agreement” means that certain Foreign Guarantors Agreement,
dated as of September 18, 2017, among, Toys “R” Us, Inc., the Issuer, TRU Taj
Finance, Inc., the other Obligors under and as defined therein from time to time
party thereto and Second Priority Debt Parties (as defined in the Intercreditor
Agreement), as amended, restated, supplemented and/or otherwise modified,
replaced, extended or renewed from time to time, or an executed and effective
supplemental indenture to the Prepetition Indenture with substantially similar
terms to such Foreign Guarantors Agreement (and including consistent waiver and
forbearance terms).
SECTION 3.
Consent and Amendments.

(a)The Required Lenders hereby consent to the amendment of the Intercreditor
Agreement pursuant to an amendment substantially in the form attached hereto as
Exhibit D.
(b)The Borrowers and the Required Lenders hereby agree that, upon the
Forbearance Agreement, Consent and Amendment Effective Date, the Existing
Facility Agreement is amended as follows:
(i)
Schedule 1.01(a) (Commitments) is hereby deleted in its entirety and replaced
with a revised Schedule 1.01(a) (Commitments) attached as Exhibit A to the
Forbearance Agreement, Consent and Amendment.

(ii)
Section 1.01 of the Existing Facility Agreement is hereby amended by adding the
following defined terms in the appropriate alphabetical order:

““Consolidated Adjusted European EBITDA” means, with respect to each relevant
period, the consolidated operating income (loss) of the Parent Guarantors and
their subsidiaries (including any Propco which is a subsidiary of an Obligor)
for such period, after deducting ITASSA and Intellectual Property




 
7
 




--------------------------------------------------------------------------------

Privileged and Confidential – Subject to
FRE 408 and Similar Privileges


License (as defined in the Foreign Guarantors Agreement) fees, increased by
depreciation and amortization, and increased or decreased (as applicable) to
exclude any non-cash losses or gains and nonrecurring or unusual charges
(including but not limited to restructuring professional fees, asset impairment
charges, severance costs, impact of litigation, store closure costs, net gains
on asset sales and other similar type charges and expenses); provided that if
the definition of “Consolidated Adjusted European EBITDA” in the Taj DIP
Facility has not been amended to align with the definition of “Consolidated
Adjusted European EBITDA” set forth above prior to the date the Compliance
Certificate is required to be delivered for the fiscal month beginning December
2017, then such term shall instead be defined as follows:
“Consolidated Adjusted European EBITDA” means, with respect to each relevant
period, the consolidated operating income (loss) of the Parent Guarantors and
their Subsidiaries for such period, after deducting ITASSA and Intellectual
Property License (as defined in the Foreign Guarantors Agreement) fees,
increased by depreciation and amortization, and increased or decreased (as
applicable) to exclude any non-cash losses or gains and nonrecurring or unusual
charges (including but not limited to restructuring professional fees, asset
impairment charges, severance costs, impact of litigation, store closure costs,
net gains on asset sales and other similar type charges and expenses).
“Cumulative Consolidated EBITDA” shall mean, as of the end of each relevant
month, the sum of the Consolidated Adjusted European EBITDA for each completed
month beginning with December 2017 and ending with and including such relevant
month.
“CVA” shall mean a company voluntary arrangement under Part I of the Insolvency
Act 1986 as proposed by the CVA Company.
“CVA Completion Date” shall mean (i) the date on which the 28-day challenge
prescribed pursuant to Section 6(3)(a) of the Insolvency Act 1986 in respect of
the CVA expires (if no challenge is raised within such 28 day period) or (ii) if
any challenge is raised within such 28-day period, the date on which such
challenge is withdrawn, settled or decided judicially in the company’s favor,
assuming in each case that the CVA has been approved.
“CVA Start Date” shall mean the date on which the CVA Company’s appointed
nominee in respect of the CVA notifies creditors of the decision procedure in
respect of the CVA in accordance with Section 3 of the Insolvency Act 1986.
“DIP Order” shall have the meaning ascribed to such term in the Forbearance
Agreement, Consent and Amendment.
“Filing Entities” shall have the meaning ascribed to such term in the
Forbearance Agreement, Consent and Amendment.




 
8
 




--------------------------------------------------------------------------------

Privileged and Confidential – Subject to
FRE 408 and Similar Privileges


“Forbearance Agreement, Consent and Amendment” shall mean that certain
Forbearance Agreement, Consent and Amendment to the Second Amended and Restated
Syndicated Facility Agreement, dated as of November 16, 2017, by and among,
among others, the Borrowers, the other Obligors party thereto, the
Administrative Agent and the Lenders party thereto.
“Forbearance Agreement, Consent and Amendment Effective Date” shall have the
meaning ascribed to such term in the Forbearance Agreement, Consent and
Amendment.
“Forecasted Amount” means the forecasted Cumulative Consolidated EBITDA for the
relevant months attached as Exhibit B to the Forbearance Agreement, Consent and
Amendment.
“ITASSA” means that certain Information Technology and Administrative Support
Services Agreement by and among Toys “R” Us-Delaware, Inc. and the
counterparties thereto from time to time, dated as of February 1, 2009.
“Relevant Percentage” means (x) for December 2017, January 2018 and February
2018, 60% and (y) for each month thereafter, 70%.
“Taj DIP Documents” shall have the meaning ascribed to such term in the
Forbearance Agreement, Consent and Amendment.
“Taj DIP Facility” shall have the meaning ascribed to such term in the
Forbearance Agreement, Consent and Amendment.
“U.S. Bankruptcy Cases” shall have the meaning ascribed to such term in the
Forbearance Agreement, Consent and Amendment.”
(iii)
Section 1.01 of the Existing Facility Agreement is hereby amended by (i)
deleting the definition of “Adjustable Applicable Margin”, (ii) deleting the
definition of “End Date”, (iii) deleting the definition of “Highest Adjustable
Applicable Margins”, (iv) deleting the definition of “Quarterly Pricing
Certificate”, (v) deleting the definition of “Start Date” and (vi) amending and
restating in its entirety the definition of “Applicable Margin” contained
therein to read as follows:

““Applicable Margin” shall mean 3.50%.”
(iv)
Section 1.01 of the Existing Facility Agreement is hereby amended by amending
the definition of “Eligible Inventory” contained therein by (i) deleting the
word “or” at the end of clause (l), (ii) re-alphabetizing clause (m) as a new
clause (n) and (iii) adding the following new clause (m) between clause (l) and
such re-alphabetized new clause (n): “(m) from and after the CVA Start Date,
Inventory that is not permanently located in locations (i) in respect of which
the CVA





 
9
 




--------------------------------------------------------------------------------

Privileged and Confidential – Subject to
FRE 408 and Similar Privileges


Company has confirmed in writing its intention to continue operating until at
least six months following the CVA Completion Date; (ii) in respect of which
leases are entered into by the CVA Company (A) which are of a duration equal to
at least such six month period and (B) which do not grant early termination
rights to the respective lessor thereunder on less than 45 days’ prior written
notice (except in the event of material non-compliance with the terms thereof by
the lessee) which are exercisable within such six month period; and (iii) in
respect of which the respective lessor thereunder has not exercised any early
termination right or prior written notice of intention to do so; or”
(v)
Section 1.01 of the Existing Facility Agreement is hereby amended by amending
and restating in its entirety the definition of “Hedge Product Reserve”
contained therein to read as follows:

“Hedge Product Reserve” shall mean, (i) if Excess Availability is equal to or
greater than £15,000,000, £0 and (ii) if Excess Availability is less than
£15,000,000, the Obligors’ aggregate exposure (as determined by the
Co-Collateral Agents in their Permitted Discretion) under any Secured Hedging
Agreement.”
(vi)
Section 1.01 of the Existing Facility Agreement is hereby amended by amending
and restating in its entirety the definition of “Maturity Date” contained
therein to read as follows:

““Maturity Date” shall mean the earlier to occur of (i) the date on which the
Taj DIP Facility matures and (ii) January 18, 2019.”
(vii)
Section 1.01 of the Existing Facility Agreement is hereby amended by amending
and restating in its entirety the definition of “Total Commitment” contained
therein to read as follows:

““Total Commitment” shall mean, at any time, the sum of the Commitments of each
of the Lenders at such time, which is £115,000,000 as of the Forbearance
Agreement, Consent and Amendment Effective Date.”
(viii)
Section 2.14 of the Existing Facility Agreement is hereby amended by amending
clause (a) by replacing the phrase “prior to the Maturity Date” appearing
therein with the phrase “prior to the Forbearance Agreement, Consent and
Amendment Effective Date”.

(ix)
Section 7 of the Existing Facility Agreement is hereby amended by adding the
following subsection 7.04 immediately following subsection 7.03:

“Excess Availability Compliance. After giving effect to each such Credit Event,
the Borrowers shall be in compliance with Section 10.07 after giving effect
thereto.”




 
10
 




--------------------------------------------------------------------------------

Privileged and Confidential – Subject to
FRE 408 and Similar Privileges


(x)
Section 10.01 of the Existing Facility Agreement is hereby amended by amending
and restating clause (xxix) in its entirety to read as follows:

“(xxix) additional Liens (other than on any assets of any Group Members
constituting Collateral) of any Group Member not otherwise permitted by this
Section 10.01 that do not secure obligations in excess of £10,000,000 in the
aggregate for all such Liens at any time;”
(xi)
Section 10.01 of the Existing Facility Agreement is hereby amended by (i)
deleting the word “and” at the end of clause (xxx), (ii) deleting “.” at the end
of clause (xxxi) and replacing it with “;” and (iii) adding the following new
clauses (xxxii) and (xxxiii) immediately thereafter in numerical order:

“(xxxii) Liens securing (i) the Note Obligations (as such term is defined in the
Taj DIP Facility) and the guarantees, indenture and security documents related
thereto, in form and substance reasonably satisfactory to the Administrative
Agent, and all obligations related to any of the foregoing, provided that the
aggregate principal amount of Indebtedness secured by such Liens shall not
exceed $375,000,000 and (ii) the obligations under the 2021 Notes (as such term
is defined in the Taj DIP Facility) and the guarantees, indenture and security
documents related thereto, in form and substance reasonably satisfactory to the
Administrative Agent, and all obligations related to any of the foregoing,
subject to, in the case of Liens secured by Collateral, the Intercreditor
Agreement; and”
(xxxiii) Liens and security documents related thereto, in form and substance
reasonably satisfactory to the Administrative Agent, securing obligations
permitted under Section 10.04(xxviii) incurred by Toys SARL up to a principal
amount not to exceed $45,000,000, which liens shall be subject to the
Intercreditor Agreement.
(xii)
Section 10.01 of the Existing Facility Agreement is hereby amended by deleting
the words “(xxiv) and (xxviii)” in the last sentence of such section and
replacing such words with “(xxiv), (xxviii) and (xxxii)”.

(xiii)
Section 10.03 of the Existing Facility Agreement is hereby amended by (i)
deleting the word “and” at the end of clause (xi), (ii) replacing “.” at the end
of clause (xii) with “;” and (iii) adding the following new clauses (xiii) and
(xiv) immediately thereafter in numerical order:

“(xiii) Dividends to the Issuer (or to any other Person for further
distributions to the Issuer), in lieu of repayments of loans incurred pursuant
to Section 10.04(xxviii) in an aggregate amount (taken together with the amount
of such repayments pursuant to Section 10.04(xxviii)) not to exceed $85.0
million, for purpose of repaying the loans incurred pursuant to Section
10.04(xxviii); provided that, in no event shall any cash Dividends paid to the
Issuer pursuant to this clause (xiii) be paid with the proceeds of the Loans;
and”




 
11
 




--------------------------------------------------------------------------------

Privileged and Confidential – Subject to
FRE 408 and Similar Privileges


“(xiv) any Obligor may pay cash Dividends or make other distributions of
property to its respective direct or indirect holders of Equity Interests in an
aggregate amount not to exceed £5.0 million.”
(xiv)
Section 10.04 of the Existing Facility Agreement is hereby amended by amending
and restating clause (xxiii) in its entirety to read as follows:

“(xxiii) so long as no Default or Event of Default then exists or would result
therefrom, additional Indebtedness incurred by any Borrower and its respective
Subsidiaries in an aggregate principal amount not to exceed £10.0 million at any
one time outstanding, which Indebtedness shall be unsecured unless otherwise
permitted under Section 10.01(xxix);”
(xv)
Section 10.04 of the Existing Facility Agreement is hereby amended by (i)
deleting the word “and” at the end of clause (xxiv), (ii) deleting “.” at the
end of clause (xxv) and replacing it with “;” and (iii) adding the following new
clauses (xxvi), (xxvii) and (xxviii) immediately thereafter in numerical order:

“(xxvi) Indebtedness of Group Members in respect of loans made by any Propco to
any such Group Members consisting of amounts in excess of the amounts required
to meet the ordinary operating costs of any such Propco;”
“(xxvii) Indebtedness consisting of guaranties by the Obligors of the Notes
Obligations, and all obligations related to any of the foregoing, provided that
the aggregate principal amount of Indebtedness benefitting from such guaranties
shall not exceed $375,000,000 and the 2021 Note Obligations (each as defined in
the Taj DIP Facility), in form and substance reasonably satisfactory to the
Administrative Agent, subject to, and on the terms and conditions set forth in,
this Agreement and the Intercreditor Agreement; and”
“(xxviii) Indebtedness incurred by one or more Obligors or their Subsidiaries
constituting loans owed to a Non-Obligor Parent Entity; provided that such loans
may only be repaid to such Non-Obligor Parent Entity in an aggregate amount not
to exceed $85,000,000; provided, further that, in no event shall any such
repayments pursuant to this clause (xxviii) be paid with the proceeds of the
Loans.”
(xvi)
Section 10.05 of the Existing Facility Agreement is hereby amended by deleting
the words “the sum of (a) £20,000,000 plus (b) the Net Equity Proceeds Amount at
such time” at the end of clause (xxii) and replacing such words with
“£10,000,000”.

(xvii)
Section 10.06 of the Existing Facility Agreement is hereby amended by deleting
the phrase “Section 10.04(xxii)” at the end of clause (ii)(ii) and replacing
such phrase with “Sections 10.04(xxii), (xxvii) and (xxviii);”.





 
12
 




--------------------------------------------------------------------------------

Privileged and Confidential – Subject to
FRE 408 and Similar Privileges


(xviii)
Section 10.07 of the Existing Facility Agreement is hereby amended by amending
and restating such Section in its entirety to read as follows:

“Excess Availability. Commencing on the Forbearance Agreement, Consent and
Amendment Effective Date, the Borrowers shall maintain Excess Availability of at
least £10,000,000 at all times until the Maturity Date; provided that for
purposes of this Section 10.07 only, Hedge Product Reserves shall not be
included as a “Reserve” and shall not otherwise directly or indirectly be
deducted from the Borrowing Base (it being understood and agreed that this
proviso shall not apply for the purposes of Section 7.04).”
(xix)
Section 11.01 of the Existing Facility Agreement is hereby amended by amending
and restating clause (d) in its entirety to read as follows:

“Default Under Other Agreements. (i) Any Group Member or, solely with respect to
(A) Parent Specified Debt, any Non-Obligor Parent Entity and (B) The Taj DIP
Facility, Parent and any of its Subsidiaries shall (x) default in any payment of
any Indebtedness (other than the Secured Obligations) (including, without
limitation, any Specified Debt and any Indebtedness incurred under the Taj DIP
Facility) beyond the period of grace, if any, provided in an instrument or
agreement under which such Indebtedness was created or (y) default in the
observance or performance of any agreement or condition relating to any
Indebtedness (other than the Secured Obligations) (including, without
limitation, any Specified Debt and any Indebtedness incurred under the Taj DIP
Facility) or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or holders of such Indebtedness (or a trustee or agent on behalf of such
holder or holders) to cause (determined without regard to whether any notice of
acceleration is required other than, in any case, voluntary prepayments or
terminations permitted under this Agreement), any such Indebtedness to become
due prior to its stated maturity (except with respect to secured Indebtedness to
the extent the same become due as a result of sale or transfer of the property
or assets securing such Indebtedness), or (ii) any Indebtedness (other than the
Secured Obligations) (including, without limitation, any Specified Debt and, (A)
in the case of any Non-Obligor Parent Entity, Parent Specified Debt and (B) in
the case of Parent and any of its Subsidiaries, Indebtedness incurred under the
Taj DIP Facility) of any Group Member (or, (A) solely with respect to Parent
Specified Debt, any Non-Obligor Parent Entity and (B) solely in the case of
Indebtedness incurred under the Taj DIP Facility, Parent or any of its
Subsidiaries) shall be declared to be (or shall become) due and payable, or
required to be prepaid other than by a regularly scheduled required prepayment
or other prepayments permitted by this Agreement, prior to the stated maturity
thereof, provided that it shall not be a Default or an Event of Default under
this Section 11.01(d) unless the aggregate




 
13
 




--------------------------------------------------------------------------------

Privileged and Confidential – Subject to
FRE 408 and Similar Privileges


principal amount of all Indebtedness as described in preceding clauses (i) and
(ii) is at least £15,000,000; or”.
(xx)
Section 17.20 of the Existing Facility Agreement is hereby amended by amending
and restating clause (b) in its entirety to read as follows:

“Notwithstanding anything in any Credit Document to the contrary, 100% of the
total combined voting power of all classes of shares entitled to vote and 100%
of all classes of shares not entitled to vote of any CFC Holdco or first tier
CFC that is not a Subsidiary of a CFC Holdco shall be pledged to secure the
Obligations of the Credit Parties (including, without limitations, all U.S.
Obligations); provided, for the avoidance of doubt, that no shares of any
Subsidiary CFC or any Subsidiary of such CFC Holdco shall be required to be
pledged; provided, however, that this Section 17.20(b) shall not apply to any
CFC Full Obligor.”
SECTION 4. Supplemental Terms, Conditions and Covenants On and After the
Forbearance Agreement, Consent and Amendment Effective Date.
The Obligors hereby agree to comply with the following terms, conditions and
covenants from and after the Forbearance Agreement, Consent and Amendment
Effective Date (as defined below), in each case notwithstanding any provision to
the contrary set forth in this Forbearance Agreement, Consent and Amendment, the
Existing Facility Agreement or any other Credit Document:
(a)Cooperation and Access. The Obligors shall cooperate reasonably and in good
faith with the Administrative Agent, its counsel White & Case LLP, any one
financial advisor that may at any time be appointed by the Administrative Agent
(any such advisor, a “Lender Financial Advisor”) and such other professional
advisors retained from time to time by the Administrative Agent in providing
reasonable access to the Obligors’ books and records, to all other requested
information relating to their business and financial affairs and their
properties (excluding information subject to confidentiality obligations in
favor of third parties which are not entered into in contemplation of this
clause (a) or attorney-client privilege, constituting attorney work product or
trade secrets or proprietary information or otherwise prohibited by law from
disclosure), and to their senior management and professional advisory teams.
(b)Financial and Other Information. In addition to the financial statements and
other reports required to be provided under the Existing Facility Agreement, the
Borrowers shall deliver to the Administrative Agent, (i) on or prior to the CVA
Start Date, an update to the information contained under the headings “CVA
categorisation and voting” and “UK PropCo – CVA assessment” contained in the
presentation entitled “Project Sunrise: Briefing for Euro ABL lenders” prepared
by Alvarez & Marsal dated November 8, 2017; (ii) on or prior to the Forbearance
Termination Date, an update to the forecast entitled “Europe / Australia Cash
Flow Model” attached hereto as Exhibit C which shall include information with
respect to the CVA and any additional information reasonably requested by the
Administrative Agent (such forecast, or if an updated forecast is provided
pursuant to clause




 
14
 




--------------------------------------------------------------------------------

Privileged and Confidential – Subject to
FRE 408 and Similar Privileges


(iv)(B) below, such updated forecast, the “Forecast”); (iii) on or prior to the
CVA Completion Date, a summary updated performance report in respect of the 2017
holiday season, in form and substance reasonably satisfactory to the
Administrative Agent; (iv) (A) on or before the twentieth (20th) Business Day
after the end of each Fiscal Month starting with the Fiscal Month ending on or
about December 23, 2017, a variance report showing, on a line  item basis, the
percentage and dollar variance from the amounts set forth for such month in the
most recent Forecast and (B) on or before the twentieth (20th) Business Day
after the end of each Fiscal Quarter starting with the Fiscal Quarter ending May
5, 2018, an update to such forecast reflecting any material changes thereto in
respect of all subsequent months included therein; (v) on or before the
twentieth (20th) Business Day after the end of each Fiscal Month, commencing
with the Fiscal Month ending on or about December 23, 2017, a certificate of an
Authorized Officer of the Borrowers confirming compliance with Sections 4(i)
with respect to the Borrowers’ last completed Fiscal Month; (vi) on or before
the 20th Business Day after the end of each Fiscal Month, commencing with the
Fiscal Month ending on or about December 23, 2017, the information required by
Exhibit E hereto, provided information contemplated by such Exhibit E to be
provided on a quarterly basis only need be provided with respect to the end of
each completed fiscal quarter of the Obligors, and (vii) from the Forbearance
Agreement, Consent and Amendment Effective Date until the CVA Completion Date,
weekly cashflow forecasts and reporting in form reasonably satisfactory to the
Administrative Agent.
(c)Lender Calls. From the Forbearance Agreement, Consent and Amendment Effective
Date until the CVA Completion Date, the Obligors’ Agent will, at the request of
the Administrative Agent, hold a weekly conference call with all Lenders (at
times to be mutually agreed between the Administrative Agent and the Obligors’
Agent), during which call will be discussed any material updates to the CVA and
Propco processes.
(d)Payment Conditions Not Satisfied. The Payment Conditions shall be deemed to
not be satisfied (whether or not they are actually satisfied).
(e)CVA Information. From the Forbearance Agreement, Consent and Amendment
Effective Date until the CVA Completion Date, the Obligors’ Agent shall furnish
to the Administrative Agent a copy of all material proposals, written notices
and information distributed generally to creditors and/or shareholders in
connection with soliciting consent to the CVA, as well as all other information
reasonably requested by the Administrative Agent from time to time relating to
the CVA process and the negotiations relating thereto (save to the extent that
any such information is subject to legal privilege and/or disclosure of the same
is restricted or prohibited by obligations of confidentiality or applicable
law).
(f)Restrictions on Payments and Transfers. No proceeds of any Loans or any other
assets of any Group Member may be lent, invested, paid or otherwise transferred
by any means by any Group Member to Parent or any Subsidiary of Parent that is
not a Group Member, except (x) payments pursuant to licensing and service
agreements in place prior to the Forbearance Agreement, Consent and Amendment
Effective Date or as amended in a manner not adverse in any material respect to
the Lenders and (y) payments and transactions




 
15
 




--------------------------------------------------------------------------------

Privileged and Confidential – Subject to
FRE 408 and Similar Privileges


permitted under the Facility Agreement and this Forbearance Agreement, Consent
and Amendment.
(g)Additional Restrictions. The Borrowers and the other Obligors shall not, nor
shall they permit any of their respective Subsidiaries to, after the Forbearance
Agreement, Consent and Amendment Effective Date (it being understood that any
such actions taking place before the Forbearance Agreement, Consent and
Amendment Effective Date will be permitted), directly or indirectly:
(A) make any Dividends pursuant to subsections 10.03(iii) (other than consistent
with past practices), 10.03(iv) (other than consistent with past practices),
10.03(v), 10.03(vi), 10.03(viii), 10.03(ix), 10.03(x), 10.03(xi) and 10.03(xii)
of the Existing Facility Agreement;
(B) incur any Indebtedness pursuant to subsections 10.04(xviii), 10.04(xxi) and
10.04(xxii) of the Existing Facility Agreement;
(C) make any Investments pursuant to subsections 10.05(xi), 10.05(xx) and
10.05(xxiv); or
(D) enter into any transactions pursuant to subsections 10.06(viii) and
10.06(ix).
(h)Fees. The Borrowers shall pay in cash in pounds sterling, or, at the
Borrowers’ option, the U.S. dollar equivalent thereof, to the Administrative
Agent, for distribution on a pro rata basis to each Lender party hereto, a fee
(the “Consent Fee”) equal to 0.50% of the aggregate amount of such Lender’s
Commitments after giving effect to this Forbearance Agreement, Consent and
Amendment which shall be fully earned and payable on the Forbearance Agreement,
Consent and Amendment Effective Date. Once paid, the Consent Fee shall not be
refundable for any reason whatsoever and shall be in addition to any other fees,
costs and expenses payable pursuant to this Forbearance Agreement, Consent and
Amendment, the Credit Documents or any other fee letter. For the avoidance of
doubt, the provisions of this Section 4(h) shall survive the termination or
expiration of this Forbearance Agreement, Consent and Amendment.
(i)Financial Covenant. (i) The Borrowers shall not permit the Cumulative
Consolidated EBITDA as of the end of any Fiscal Month (beginning with the Fiscal
Month ending December 2017) to be less than the Relevant Percentage of the
Forecasted Amount with respect to the end of such Fiscal Month (the “Financial
Covenant”).  (ii) The Borrowers shall provide written notice to the
Administrative Agent within 5 Business Days of the effective date of any
amendment, waiver, consent, supplement or other change to the Taj DIP Indenture
or otherwise that amends, modifies or otherwise changes the Financial Covenant
(as defined in the Taj DIP Facility) or any defined term contained therein (any
such amendment, waiver, consent or other change, an “Indenture Financial
Covenant Change”) (other than as contemplated by the definition of “Consolidated
Adjusted European EBITDA” described herein). (iii) Upon receipt of such written
notice in clause (ii) above, the Required Lenders shall, within 15 Business Days
of receipt of such notice, inform the Borrowers whether such Indenture Financial
Covenant




 
16
 




--------------------------------------------------------------------------------

Privileged and Confidential – Subject to
FRE 408 and Similar Privileges


Change shall also apply to the Financial Covenant above (and if so elected, the
Facility Agreement shall automatically (notwithstanding anything to the contrary
contained in the Facility Agreement or any other Credit Document) be deemed to
be amended to implement such Financial Covenant Change, which may be evidencing
by written notice from the Administrative Agent to the Borrowers and the
Lenders), provided that if no such election is made by the Required Lenders
within such 15 Business Day period, no such amendment to the Facility Agreement
shall be made.
(j)Borrowing Base Reporting. In addition to the reports required under the
Existing Facility Agreement, the Borrowers shall furnish to the Co-Collateral
Agents, for distribution to each Lender, (i) a Borrowing Base Certificate,
prepared as of the close of business of the first Saturday prior to the CVA
Start Date and each Saturday occurring thereafter until the later of (I) the end
of January 2018 and (II) the CVA Completion Date (starting with the week ended
November 25, 2017) and (ii) a Borrowing Base Certificate, prepared as of the
close of business of the first Saturday in November, 2018 and for each Saturday
occurring thereafter until the end of January, 2019, in each case not later than
3:00 P.M. (New York time) on the first Friday following each such Saturday.
(k)Field Examinations. The Obligors’ Agent shall furnish to each Lender, upon
the request of the Co-Collateral Agents (not earlier than March 2018), (x) two
appraisals of Inventory of the Qualified Obligors in each Fiscal Year and (y)
two collateral examinations of the Inventory and Accounts of the Qualified
Obligors in each Fiscal Year, in each case, in scope reasonably satisfactory to
the Co-Collateral Agents, and from a third-party appraiser and a third-party
consultant reasonably satisfactory to the Co-Collateral Agents (it being
understood that KPMG and Hilco Global shall be deemed reasonably satisfactory),
and completed at the cost of the Obligors; provided, that there shall be at
least six months between each request in respect of clauses (x) and (y);
provided, further that during any period during which an Event of Default is in
existence and continuing, the Co-Collateral Agents, at the cost of the Obligors,
make one additional request in each Fiscal Year in respect of clauses (x) and
(y) above.
(l)Voting. Commencing on the Forbearance Agreement, Consent and Amendment
Effective Date, any Lender which owns any Equity Interests in any Group Member
and/or any noteholder under the Taj DIP Facility shall not be permitted to vote
the respective Commitments (and corresponding Loans) held by it for purposes of
any determination made pursuant to Section 13.12 or other determination of the
Required Lenders (with the Commitments of any such Lender being deemed not to be
included in the determination of Total Commitments for such purpose).
(m)Professional Fees and Expenses. The Borrowers and, if the Borrowers are
prohibited from doing so by Applicable Law, the Guarantors shall pay, within 15
business days of receipt of an invoice therefor (subject to redaction to protect
privileges or other confidential communications), all reasonable fees and
out-of-pocket expenses of the Administrative Agent and the Co-Collateral Agents,
including without limitation, White & Case LLP, all local counsel engaged by the
Administrative Agent (the “Local Counsel”) and any Lender Financial Advisor.




 
17
 




--------------------------------------------------------------------------------

Privileged and Confidential – Subject to
FRE 408 and Similar Privileges


(n)Repayment and Borrowings. At least two Business Days prior to the designated
decision date (as defined in Rule 15.2 of the Insolvency (England and Wales)
Rules 2016) in respect of the CVA, the Borrowers shall repay in full the
principal amount of all outstanding Loans under the Existing Facility Agreement
(without any reduction in Commitments), together with any interest, fees,
premium or other amounts payable in connection therewith. Commencing two days
prior to the CVA Start Date and until the CVA Completion Date, the Borrowers
shall not incur any Loans, request any Borrowings or make any Letter of Credit
Requests, other than Borrowings in an aggregate amount not to exceed £5.0
million made to the Australian Borrower in reliance on the Australian Borrowing
Base.
For the purpose of this section, “Australian Borrowing Base” shall mean, as of
any date of calculation, the amount calculated pursuant to the Borrowing Base
Certificate most recently delivered to the Administrative Agent in accordance
with Section 9.01(j) of the Existing Facility Agreement and pursuant to this
Forbearance Agreement, Consent and Amendment, equal to, without duplication, the
sum of (a) 90% of Eligible Credit Card Receivables of the Qualified Obligors
organized in Australia, plus (b) 85% of the then extant Net Orderly Liquidation
Value of Eligible Inventory of the Qualified Obligors organized in Australia
minus (c) the sum (without duplication) of the Reserves then established by the
Administrative Agent with respect to the Australian Borrowing Base; provided
that no CFC Limited Obligor shall be a Qualified Obligor for the purposes of
this definition. The Administrative Agent shall have the right (but no
obligation) to review such computations and if such computations have not been
calculated in accordance with the terms of this Agreement, the Administrative
Agent shall have the right to correct any such errors.
(o)Pro Rata Repayment and Borrowings. Commencing on the Forbearance Agreement,
Consent and Amendment Effective Date, each Borrower shall, in coordination with
the Administrative Agent, repay outstanding Loans of certain of the Lenders, and
incur additional Loans from certain other Lenders, in each case to the extent
necessary so that all of the Lenders participate in each outstanding Borrowing
of Loans pro rata on the basis of their respective Commitments set forth on
Schedule 1.01(a) of the Existing Facility Agreement (as amended by new Schedule
1.01(a) attached hereto as Exhibit A) and with the Borrowers being obligated to
pay to the respective Lenders any costs of the type referred to in Section 2.11
of the Existing Facility Agreement in connection with any such repayment and/or
Borrowing.
(p)Notice of Store Closures. The Borrowers shall promptly provide notice to the
Administrative Agent of any actual and anticipated store closings by any Group
Member to occur after the Forbearance Agreement, Consent and Amendment Effective
Date; provided that any notice delivered to the Administrative Agent in
connection with the CVA process shall satisfy this clause (p).
SECTION 5.
Representations, Warranties And Covenants Of The Borrowers and The Other
Obligors.

Each Obligor hereby represents and warrants to the Administrative Agent and to
each of the Lenders that as of the date hereof:




 
18
 




--------------------------------------------------------------------------------

Privileged and Confidential – Subject to
FRE 408 and Similar Privileges


(a)    each Obligor has the Company power and authority to execute, deliver and
perform the terms and provisions of this Forbearance Agreement, Consent and
Amendment and has taken all necessary Company action to authorize the execution,
delivery and performance by it of this Forbearance Agreement, Consent and
Amendment. Each Obligor has duly executed and delivered this Forbearance
Agreement, Consent and Amendment, and this Forbearance Agreement, Consent and
Amendment constitutes its legal, valid and binding obligation enforceable in
accordance with its terms, except to the extent that the enforceability thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law);
(b)neither the execution, delivery or performance by any Obligor of this
Forbearance Agreement, Consent and Amendment, nor compliance by it with the
terms and provisions hereof, (i) will contravene any Applicable Law, (ii) will
conflict with or result in a default under any indenture or other agreement or
instrument binding upon any Group Member or any of their respective assets, or
give rise to a right thereunder to require any payment to be made by any Group
Member or give rise to a right of, or result in, termination, cancellation or
acceleration of any obligation thereunder, (iii) will conflict with or result in
any breach of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien (except pursuant to the Security
Documents) upon any of the property or assets of any Group Member pursuant to
the terms of any indenture, mortgage, deed of trust, credit agreement or loan
agreement, or any other agreement, contract or instrument, in each case to which
any Group Member is a party or by which it or any its property or assets is
bound or to which it may be subject (including, without limitation, any Local
Law Financing), or (iv) will violate any provision of the certificate or
articles of incorporation, articles of association, certificate of formation,
limited liability company agreement or by-laws (or equivalent organizational
documents), as applicable, of any Group Member, except, in each case, to the
extent that such contravention, conflict, violation, default or breach would not
reasonably be expected to result in a Material Adverse Effect;
(c)    no Default or Event of Default (other than the CVA Events of Default) has
occurred and is continuing as of the Forbearance Agreement, Consent and
Amendment Effective Date; and
(d)    except with respect to the CVA Events of Default, all of the
representations and warranties of each Obligor contained in the Existing
Facility Agreement or the other Credit Documents are true and correct in all
material respects (or, to the extent qualified by materiality, in all respects)
on the Forbearance Agreement, Consent and Amendment Effective Date, both before
and immediately after giving effect to this Forbearance Agreement, Consent and
Amendment, with the same effect as though such representations and warranties
had been made on and as of the Forbearance Agreement, Consent and Amendment
Effective Date (it being understood that any representation or warranty made as
of a specific date shall be true and correct in all material respects as of such
specific date).




 
19
 




--------------------------------------------------------------------------------

Privileged and Confidential – Subject to
FRE 408 and Similar Privileges


SECTION 6.    Ratification of Liabilities, etc.. (a) Each of the Borrowers and
the other Obligors hereby ratifies and reaffirms as of the date hereof all of
its payment and performance obligations and obligations to indemnify, contingent
or otherwise, under this Forbearance Agreement, Consent and Amendment and each
other Credit Document to which such Person is a party, and each such party
hereby ratifies and reaffirms as of the date hereof its grant of Liens on its
properties pursuant to such Credit Documents to which it is a party as security
for the Obligations, and confirms and agrees that such Liens hereafter secure
all of the Obligations. Each Guarantor acknowledges the effectiveness and
continuing validity of the Guarantee and its liability for the Obligations
pursuant to the terms of the Guarantee and that such Obligations are without
defense, setoff and counterclaim as of the date hereof.
(b)    Each Obligor, as of the date hereof, (i) acknowledges receipt of a copy
of this Forbearance Agreement, Consent and Amendment and all other agreements,
documents and instruments executed and/or delivered in connection herewith, (ii)
consents to the terms and conditions of same without prejudice to any Obligor’s
liability pursuant to any of the Credit Documents, (iii) agrees and acknowledges
that each of the Credit Documents remains in full force and effect, that such
Obligor’s obligations thereunder are without defense, setoff and counterclaim
and that each of the Credit Documents is hereby ratified and confirmed, and (iv)
ratifies and reaffirms each waiver of such Obligor set forth in the Credit
Documents to which it is a party.
SECTION 7.    Reference To And Effect Upon The Existing Facility Agreement;
Reallocation and New Commitments. (a) Except as expressly modified hereby, all
terms, conditions, covenants, representations and warranties contained in the
Existing Facility Agreement and other Credit Documents, and all rights of the
Lenders and the Administrative Agent and all of the Obligations shall remain in
full force and effect. Each of the Borrowers and the other Obligors hereby
confirms as of the date hereof, that no such party has any right of setoff,
recoupment or other offset with respect to any of the Obligations.
(b) Except as expressly set forth herein, the effectiveness of this Forbearance
Agreement, Consent and Amendment shall not directly or indirectly (i) create any
obligation to continue to defer any enforcement action after the occurrence of
any Forbearance Default, (ii) constitute a consent or waiver of any past,
present or future violations, including Defaults and Events of Default, of any
provisions of the Existing Facility Agreement or any other Credit Documents,
(iii) amend, modify, prejudice or operate as a waiver of any provision of the
Existing Facility Agreement or any other Credit Documents or any right, remedy,
power or privilege of the Lenders and/or the Administrative Agent, (iv)
constitute a consent to any merger or other transaction or to any sale,
restructuring or refinancing transaction, or (v) constitute a course of dealing
or other basis for altering any Obligations or any other contract or instrument.
Except as expressly set forth herein, each of the Administrative Agent and each
Lender reserves all of its rights, remedies, powers and privileges under the
Existing Facility Agreement, the other Credit Documents, applicable law and/or
equity. All of the provisions of the Existing Facility Agreement and the other
Credit Documents are hereby reiterated, and if ever waived, are hereby
reinstated.
(c)This Forbearance Agreement, Consent and Amendment shall not be deemed or
construed to be a satisfaction, reinstatement, novation or release of the
Existing Facility Agreement or any other Credit Document.




 
20
 




--------------------------------------------------------------------------------

Privileged and Confidential – Subject to
FRE 408 and Similar Privileges


(d)Any Lender that is not a Lender prior to the Forbearance Agreement, Consent
and Amendment Effective Date (any such Lender, a “New Lender”) shall become a
party to the Facility Agreement with a Commitment as set forth on Schedule
1.01(a) (Commitments) attached hereto as Exhibit A by executing a signature page
attached hereto as a New Lender. On the Forbearance Agreement, Consent and
Amendment Effective Date, all Borrowings under the Facility Agreement then
outstanding shall be deemed to be prepaid with the proceeds of new Borrowings
incurred on the Forbearance Agreement, Consent and Amendment Effective Date
which shall be incurred from the Lenders ratably in accordance with their
Commitments as set forth on Schedule 1.01(a) (Commitments) attached as hereto as
Exhibit A (it being understood that the amount of such Borrowings shall not
increase the amount of Loans outstanding under the Facility Agreement and the
New Lender shall be deemed to have purchased outstanding Loans from Existing
Lenders such that after giving effect to such purchase, the percentage of the
aggregate outstanding Loans held by each Lender party hereto will equal its
Percentage (after giving effect to this Forbearance Agreement, Consent and
Amendment on the Forbearance Agreement, Consent and Amendment Effective Date).
All such Borrowings shall be made in coordination with the Administrative Agent,
and the Administrative Agent may take all actions reasonably necessary to give
effect thereto on the Forbearance Agreement, Consent and Amendment Effective
Date. Further, each Lender party hereto will automatically and without further
act be deemed to have assigned and/or assumed a portion of participations in
outstanding Letters of Credit, such that, after giving effect to each such
deemed assignment or assumption of participations, the percentage of the
aggregate outstanding participations in Letters of Credit held by each Lender
party hereto will equal its Percentage (after giving effect to this Forbearance
Agreement, Consent and Amendment on the Forbearance Agreement, Consent and
Amendment Effective Date). The Administrative Agent and the Lenders hereby agree
that the minimum borrowing, pro rata borrowing and pro rata payment requirements
contained in the Existing Facility Agreement shall not apply to the transactions
effected pursuant to this Section 7(d).
SECTION 8.    Release. By its execution hereof and in consideration of the
mutual covenants contained herein and other accommodations granted to the
Obligors hereunder, each Obligor, on behalf of itself and each of its
Subsidiaries, and its or their successors, assigns and agents, hereby expressly
forever waives, releases and discharges any and all claims (including, without
limitation, cross-claims, counterclaims, and rights of setoff and recoupment),
causes of action (whether direct or derivative in nature), demands, suits,
costs, expenses and damages (collectively, the “Claims”) any of them may, as a
result of actions or inactions occurring on or prior to the Forbearance
Agreement, Consent and Amendment Effective Date, have or allege to have as of
the date of this Forbearance Agreement, Consent and Amendment (and all defenses
that may arise out of any of the foregoing) of any nature, description, or kind
whatsoever, based in whole or in part on facts, whether actual, contingent or
otherwise, now known, unknown, or subsequently discovered, whether arising in
law, at equity or otherwise, against the Administrative Agent or any Lender,
their respective affiliates, and any of their respective agents, principals,
managers, managing members, members, stockholders, “controlling persons” (within
the meaning of the United States federal securities laws), directors, officers,
employees, attorneys, consultants, advisors, agents, trusts, trustors,
beneficiaries, heirs, executors and administrators of each of the foregoing
(collectively, the “Released Parties”) arising out of, or relating to, this
Forbearance Agreement, Consent and Amendment, the Existing Facility Agreement,
the other Credit Documents and any or all of the actions and transactions




 
21
 




--------------------------------------------------------------------------------

Privileged and Confidential – Subject to
FRE 408 and Similar Privileges


contemplated hereby or thereby, including any actual or alleged performance or
non-performance of any of the Released Parties hereunder or under the Credit
Documents on or prior to the Forbearance Agreement, Consent and Amendment
Effective Date. Each Obligor hereby acknowledges that the agreements in this
Section 8 are intended to be in full satisfaction of all or any alleged injuries
or damages arising in connection with the Claims arising on or prior to the
Forbearance Agreement, Consent and Amendment Effective Date. The provisions of
this paragraph shall survive the termination of this Forbearance Agreement,
Consent and Amendment and the termination of the Credit Documents and the
payment in full in cash of all Obligations of the Obligors under or in respect
of the Existing Facility Agreement and other Credit Documents and all other
amounts owing thereunder.
SECTION 9.    Construction. This Forbearance Agreement, Consent and Amendment
and all other agreements and documents executed and/or delivered in connection
herewith have been prepared through the joint efforts of all of the parties
hereto. Neither the provisions of this Forbearance Agreement, Consent and
Amendment or any such other agreements and documents nor any alleged ambiguity
therein shall be interpreted or resolved against any party on the ground that
such party or its counsel drafted this Forbearance Agreement, Consent and
Amendment or such other agreements and documents, or based on any other rule of
strict construction. Each of the parties hereto represents and declares that
such party has carefully read this Forbearance Agreement, Consent and Amendment
and all other agreements and documents executed in connection therewith, and
that such party knows the contents thereof and signs the same freely and
voluntarily. The parties hereto acknowledge that they have been represented by
legal counsel of their own choosing in negotiations for and preparation of this
Forbearance Agreement, Consent and Amendment and all other agreements and
documents executed in connection herewith and that each of them has read the
same and had their contents fully explained by such counsel and is fully aware
of their contents and legal effect.
SECTION 10.    Counterparts. This Forbearance Agreement, Consent and Amendment
may be executed in any number of counterparts, each of which when so executed
shall be deemed an original, but all such counterparts shall constitute one and
the same instrument, and all signatures need not appear on any one counterpart.
Any party hereto may execute and deliver a counterpart of this Forbearance
Agreement, Consent and Amendment by delivering by facsimile or other electronic
transmission a signature page of this Forbearance Agreement, Consent and
Amendment signed by such party, and any such facsimile or other electronic
signature shall be treated in all respects as having the same effect as an
original signature.
SECTION 11.    Severability. The invalidity, illegality, or unenforceability of
any provision in or obligation under this Forbearance Agreement, Consent and
Amendment in any jurisdiction shall not affect or impair the validity, legality,
or enforceability of the remaining provisions or obligations under this
Forbearance Agreement, Consent and Amendment or of such provision or obligation
in any other jurisdiction.
SECTION 12. Further Assurances. The Borrowers and each other Obligor agrees to,
and to cause any other Obligor to, take all further actions and execute all
further documents as the Administrative Agent may from time to time reasonably
request to carry out the transactions contemplated by this Forbearance
Agreement, Consent and Amendment and all other agreements executed and delivered
in connection herewith.




 
22
 




--------------------------------------------------------------------------------

Privileged and Confidential – Subject to
FRE 408 and Similar Privileges


SECTION 13.    Section Headings. Section headings in this Forbearance Agreement,
Consent and Amendment are included herein for convenience of reference only and
shall not constitute part of this Forbearance Agreement, Consent and Amendment
for any other purpose.
SECTION 14.    Notices. All notices, requests, and demands to or upon the
respective parties hereto shall be given in accordance with the Existing
Facility Agreement.
SECTION 15.    GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL. THE PROVISIONS OF SECTION 13.08 OF THE EXISTING FACILITY AGREEMENT ARE
HEREBY INCORPORATED INTO THIS FORBEARANCE AGREEMENT, CONSENT AND AMENDMENT BY
REFERENCE, MUTATIS MUTANDIS, AND EACH PARTY HERETO AGREES TO BE BOUND THEREBY,
AS IF FULLY SET FORTH HEREIN.
SECTION 16.    Acknowledgements. Each Obligor hereby acknowledges that:
(a)it has carefully read and fully understood all of the terms and conditions of
this Forbearance Agreement, Consent and Amendment;
(b)it has consulted with, or had a full and fair opportunity to consult with,
and has been advised by fully competent counsel in the negotiation, execution
and delivery of this Forbearance Agreement, Consent and Amendment;
(c)it has had a full and fair opportunity to participate in the drafting of this
Forbearance Agreement, Consent and Amendment and that no provision of this
Forbearance Agreement, Consent and Amendment shall be construed against or
interpreted to the disadvantage of any party hereto by any court or other
governmental or judicial authority by reason of any party hereto having or being
deemed to have structured, dictated or drafted such provision;
(d)it is freely, voluntarily, knowingly and intelligently entering into this
Forbearance Agreement, Consent and Amendment;
(e)none of the Lenders or the Administrative Agent has a fiduciary relationship
to any Obligor, and the relationship between the Administrative Agent and the
Lenders, on the one hand, and the Obligors, on the other, is solely that of
creditor and debtor; and
(f)no joint venture exists among the Obligors, the Administrative Agent and the
Lenders.
SECTION 17.    Effectiveness. This Forbearance Agreement, Consent and Amendment
shall become effective at the time (the “Forbearance Agreement, Consent and
Amendment Effective Date”) that all of the following conditions precedent have
been waived or satisfied, as determined by the Administrative Agent in its
reasonable discretion:
(b)    the Administrative Agent shall have received counterparts of this
Forbearance Agreement, Consent and Amendment that, when taken together, bear the
signatures of the Borrowers, each Obligor, the Administrative Agent and the
Required Lender




 
23
 




--------------------------------------------------------------------------------

Privileged and Confidential – Subject to
FRE 408 and Similar Privileges


(c)    the Administrative Agent shall have received from the Borrowers (i)
copies of resolutions covering the authorization of this Forbearance Agreement,
Consent and Amendment, in form and substance reasonably satisfactory to the
Administrative Agent and (ii) an officer’s certificate of an Authorized Officer
of each of the Borrowers certifying that, as of the Forbearance Agreement,
Consent and Amendment Effective Date, (A) all representations and warranties
contained herein and in the other Credit Documents shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on the date of such Credit Event (it being understood
and agreed that (x) any representation or warranty which by its terms is made as
of a specified date shall be required to be true and correct in all material
respects only as of such specified date and (y) any representation or warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct in all respects on such date) and (B) both
before and immediately after giving effect to this Forbearance Agreement,
Consent and Amendment no Default or Event of Default has occurred and is
continuing;
(d)    to the extent the Borrowers have received an invoice, all reasonable
fees, charges and disbursements of (i) White & Case LLP, counsel to the
Administrative Agent; (ii) Local Counsel, and (iii) any Lender Financial
Advisor, together with all other fees and expenses submitted to the Borrowers
and required to be paid or reimbursed pursuant to Section 13.01 of the Existing
Facility Agreement (including out-of-pocket expenses of the Administrative
Agent), shall have been paid or reimbursed by the Borrowers; and
(e)    the Borrowers shall have paid, as a retainer for its services as counsel
to the Administrative Agent, $250,000 to White & Case LLP (it being understood
and agreed that prior to the CVA Completion Date, such retainer shall be an
“evergreen” retainer that will be “topped up” periodically upon request
accompanied by reasonable detail of expected services to be rendered (but no
more frequently than one every 30 days), and shall not be deemed to be a “cap”
on costs, fees and expenses and that the receipt of such retainer shall not
limit the rights and remedies of the Administrative Agent and the Lenders, or
the obligation of the Borrowers under Section 13.01 of the Existing Facility
Agreement or otherwise).
SECTION 18.    Assignments; No Third Party Beneficiaries. This Forbearance
Agreement, Consent and Amendment shall be binding upon and inure to the benefit
of the Borrowers, the other Obligors, the Lenders, the Administrative Agent and
their respective successors and permitted assigns; provided that, unless
otherwise permitted by the Facility Agreement, neither the Borrowers nor any
other Obligor shall be entitled to delegate any of their duties hereunder and
shall not assign any of their rights or remedies set forth in this Forbearance
Agreement, Consent and Amendment without the prior written consent of the
Administrative Agent in its sole discretion (and any attempted assignment or
delegation without such consent shall be null and void). No Person other than
the parties hereto and their permitted successors and assigns, shall have any
rights hereunder or be entitled to rely on this Forbearance Agreement, Consent
and Amendment and all third-party beneficiary rights are hereby expressly
disclaimed.




 
24
 




--------------------------------------------------------------------------------

Privileged and Confidential – Subject to
FRE 408 and Similar Privileges


SECTION 19.    Amendments. This Forbearance Agreement, Consent and Amendment
constitutes a “First Lien Credit Agreement Loan Document” for purposes of (and
as defined in) the Intercreditor Agreement and a “Credit Document” for purposes
of the Existing Facility Agreement and the other Credit Documents. No provision
of this Forbearance Agreement, Consent and Amendment may be amended, modified,
waived or supplemented, except as provided in Section 13.12 of the Existing
Facility Agreement.
SECTION 20.    Final Agreement. This Forbearance Agreement, Consent and
Amendment, the Existing Facility Agreement, the other Credit Documents, and the
other written agreements, instruments, and documents entered into in connection
herewith and therewith (collectively, the “Credit Support Documents”) set forth
in full the terms of agreement between the parties hereto and thereto and are
intended as the full, complete, and exclusive contracts governing the
relationship between such parties, superseding all other discussions, promises,
representations, warranties, agreements, undertakings and understandings between
the parties with respect thereto. No term of the Credit Support Documents may be
amended, restated, waived or otherwise modified except in a writing signed by
the party against whom enforcement of the modification, amendment, or waiver is
sought, unless otherwise provided in the applicable Credit Support Documents.
Any waiver of any condition in, or breach of, any of the foregoing in a
particular instance shall not operate as a waiver of other or subsequent
conditions or breaches of the same or a different kind. The Lenders’ and/or the
Administrative Agent’s exercise or failure to exercise any rights or remedies
under any of the foregoing in a particular instance shall not operate as a
waiver of its right to exercise the same or different rights, remedies, powers
and privileges in any other instances. There are no oral agreements among the
parties hereto.
[Signature pages to follow]




 
25
 




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Forbearance Agreement,
Consent and Amendment to be duly executed and delivered by their proper and duly
authorized officers as of the day and year first above written.


 
 
TRU EUROPE LIMITED,
 
 
as the European Parent Guarantor
 
 
 
 
 
 
 
 
 
 
By: /s/ Charles Knight
 
 
Name: Charles Knight
 
 
Title: Director
 
 
 
 
 
TRU IBERIA HOLDINGS 1, S.L.U.,
 
 
as the Spanish Parent Guarantor
 
 
 
 
 
 
 
 
By: /s/ Robert Zarra
 
 
Name: Robert Zarra
 
 
Title: Director
 
 
 
 
 
 
TRU AUSTRALIA HOLDINGS, LLC,
 
 
as the Australian Parent Guarantor
 
 
 
 
 
By: /s/ Robert Zarra
 
 
Name: Robert Zarra
 
 
Title: Director
 
 
 
 
 
 
TOYS “R” US (UK) LIMITED,
 
 
as a U.K. Borrower
 
 
 
 
 
By: /s/ Steven Knights
 
 
Name: Steven Knights
 
 
Title: Director
 
 
 
 
 
TOYS “R” US LIMITED,
 
 
as a U.K. Borrower
 
 
 
 
 
By: /s/ Steven Knights
 
 
Name: Steven Knights
 
 
Title: Director
 
 
 
 
 
 



[Signature Page to Forbearance Agreement, Consent and Amendment]


AMERICAS 93852150
 
 




--------------------------------------------------------------------------------





 
 


TOYS “R” US GMBH,
 
 
as the German Borrower
 
 
 
 
 
 
 
 
By: /s/ Robert Zarra
 
 
Name: Robert Zarra
 
 
Title: Director



 
 
TOYS “R” US IBERIA, S.A.U.,
 
 
as the Spanish Borrower
 
 
 
 
 
By: /s/ Robert Zarra
 
 
Name: Robert Zarra
 
 
Title: Director

 
 
TOYS “R” US (AUSTRALIA) PTY LTD,
 
 
as the Australian Borrower
 
 
In accordance with section 127 of the Corporations Act 201 (Cth):
 
 
 
 
 
By: /s/ Richard Taylor
 
 
Name: Richard Taylor
 
 
Title: Director
 
 




 
 
By: /s/ Diane Guerrerio
 
 
Name: Diane Guerrerio
Title: Director/Secretary
 
 
 
 
 
TRU (UK) H7 LIMITED,
 
 
as a Guarantor
 
 
 
 
 
By: /s/ Charles Knight
 
 
Name: Charles Knight
 
 
Title: Director
 
 
 
 
 
TRU (UK) H8 LIMITED,
 
 
as a Guarantor
 
 
 
 
 
By: /s/ Robert Zarra
 
 
Name: Robert Zarra
 
 
Title: Director



[Signature Page to Forbearance Agreement, Consent and Amendment]



--------------------------------------------------------------------------------





 
 
TOYS “R” US HOLDINGS LIMITED,
 
 
as a Guarantor
 
 
 
 
 
By: /s/ Robert Zarra
 
 
Name: Robert Zarra
 
 
Title: Director
 
 
 
 
 
TOYS “R” US PROPERTIES LIMITED,
 
 
as a Guarantor
 
 
 
 
 
By: /s/ Steven Knights
 
 
Name: Steven Knights
 
 
Title: Director
 
 
 
 
 
TOYS “R” US FINANCIAL SERVICES LIMITED,
 
 
as a Guarantor
 
 
 
 
 
By: /s/ Robert Zarra
 
 
Name: Robert Zarra
 
 
Title: Director
 
 
 
 
 
TRU (UK) H4 LIMITED,
 
 
as a Guarantor
 
 
 
 
 
By: /s/ Steven Knights
 
 
Name: Steven Knights
 
 
Title: Director
 
 
 
 
 
TRU (FRANCE) FINANCE LTD.,
 
 
as a Guarantor
 
 
 
 
 
By: /s/ Robert Zarra
 
 
Name: Robert Zarra
 
 
Title: Director
 
 












 
 
 
 
 
 
 
 
 
 
 
 



[Signature Page to Forbearance Agreement, Consent and Amendment]



--------------------------------------------------------------------------------





 
 
TRU (FRANCE) HOLDINGS LTD.,
 
 
as a Guarantor
 
 
 
 
 
By: /s/ Robert Zarra
 
 
Name: Robert Zarra
 
 
Title: Director
 
 
 

 
 
TRU IBERIA HOLDINGS 2, S.L.U.,
 
 
as a Guarantor
 
 
 
 
 
 
 
 
By: /s/ Robert Zarra
 
 
Name: Robert Zarra
 
 
Title: Director

 
 
TRU (BVI) FINANCE II, LTD.
 
 
as a Guarantor
 
 
 
 
 
 
 
 
By: /s/ Matthew Finigan
 
 
Name: Matthew Finigan
 
 
Title: Director
 
 
 
 
 
By: /s/ Charles Knight
 
 
Name: Charles Knight
 
 
Title: Director
 
 
 
 
 
 
 
 
TOYS “R” US SARL
as a Guarantor
 
 
 
 
 
By: /s/ Robert Zarra
 
 
Name: Robert Zarra
 
 
Title: Director

 
 


TRU (UK) H6, LLC,
 
 
as a Guarantor
 
 
 
 
 
By: /s/ Matthew Finigan
 
 
Name: Matthew Finigan
 
 
Title: Director





[Signature Page to Forbearance Agreement, Consent and Amendment]



--------------------------------------------------------------------------------





 
 
BABIES “R” US (AUSTRALIA) PTY LTD,
 
 
as a Guarantor
In accordance with section 127 of the Corporations Act 201 (Cth):
 
 
 
 
 
By: /s/ Richard Taylor
 
 
Name: Richard Taylor
Title: Director


By: /s/ Diane Guerrerio
Name: Diane Guerrerio
Title: Director/Secretary
 
 
 
 
 
TRU GLOBAL IMPORTS B.V,
 
 
as a Guarantor
 
 
 
 
 
By: /s/ Robert Zarra
 
 
Name: Robert Zarra
 
 
 
 
 
By: /s/ Charles Knight
 
 
Name: Charles Knight
 
 
Title: Director
 
 
 
 
 
TRU NETHERLANDS HOLDINGS B.V.,
 
 
as a Guarantor
 
 
 
 
 
By: /s/ Robert Zarra
 
 
Name: Robert Zarra
 
 
 
 
 
By: /s/ Charles Knight
 
 
Name: Charles Knight
 
 
 
 
 
TOYS “R” US HANDELSGESELLSCHAFT M.B.H.,
 
 
as a Guarantor
 
 
 
 
 
By: /s/ Robert Zarra
 
 
Name: Robert Zarra
 
 
TOYS R US AG,
 
 
as a Guarantor
 
 
 
 
 
By: /s/ Robert Zarra
 
 
Name: Robert Zarra
 
 
 
 
 
TOYS “R” US POLAND sp z.o.o.,
 
 
as a Guarantor
 
 
 
 
 
By: /s/ Robert Zarra



[Signature Page to Forbearance Agreement, Consent and Amendment]



--------------------------------------------------------------------------------





 
 
Name: Robert Zarra
 
 
TOYS “R” US SKLEP INTERNETOWY sp. z.o.o.,
 
 
as a Guarantor
 
 
 
 
 
By: /s/ Robert Zarra
 
 
Name: Robert Zarra
 
 
 
 
 
TOYS “R” US SKLEP INTERNETOWY spółka z ograniczoną odpowiedzialnością sp. k.,
 
 
as a Guarantor
 
 
 
 
 
By: /s/ Robert Zarra
 
 
Name: Robert Zarra
 
 
Title: Director



    


[Signature Page to Forbearance Agreement, Consent and Amendment]



--------------------------------------------------------------------------------





 
 
DEUTSCHE BANK AG NEW YORK BRANCH, Individually and as Administrative Agent,
Co-Collateral Agent, Security Agent, Facility Agent and Issuing Lender
 
 
 
 
 
By: /s/ Frank Fazio
 
 
Name: Frank Fazio
 
 
Title: Managing Director
 
 
 
 
 
By: /s/ Mary Kay Coyle
 
 
Name: Mary Kay Coyle
 
 
Title: Managing Director

























[Signature Page to Forbearance Agreement, Consent and Amendment]



--------------------------------------------------------------------------------






 
GOLDMAN SACHS BANK USA,
 
as a Required Lender
 
 
 
By:                 /s/ Charles Lam                 
Name: Charles Lam
Title: Authorized Signatory



[Signature Page to Forbearance Agreement, Consent and Amendment]



--------------------------------------------------------------------------------





 
WELLS FARGO BANK INTERNATIONAL UC,
 
as a Required Lender
 
 
 
By:         /s/ Muris O’Dwyer        
Name: Muris O’Dwyer
Title: Chief Operation Officer










--------------------------------------------------------------------------------





 
CITIBANK, N.A.,
 
as a Required Lender
 
 
 
By:     /s/ Brendan Mackay    
Name: Brendan Mackay
Title: Vice President and Director








--------------------------------------------------------------------------------





 
BANK OF AMERICA N.A.,
 
as a Required Lender
 
 
 
By:     /s/ Christine Hutchinson    
Name: Christine Hutchinson
Title: Director










--------------------------------------------------------------------------------





 
J.P MORGAN EUROPE LIMITED,
 
as a Required Lender
 
 
 
By:           /s/ Matthew Sparkes          
Name: Matthew Sparkes
Title: Authorised Officer












--------------------------------------------------------------------------------





 
BARCLAYS BANK PLC,
 
as a Required Lender
 
 
 
By:       /s/ Marguerite Sutton      
Name: Marguerite Sutton
Title: Vice President
















--------------------------------------------------------------------------------





 
BARCLAYS BANK PLC,
 
as a New Lender
 
 
 
By:       /s/ Marguerite Sutton       
Name: Marguerite Sutton
Title: Vice President


















--------------------------------------------------------------------------------






Exhibit A


(see attached)







--------------------------------------------------------------------------------







SCHEDULE 1.01(a)
Commitments


Lender
Commitment
Deutsche Bank AG New York Branch
£24,690,217
Bank of America, N.A.
£24,690,217
Goldman Sachs International Bank
£19,668,478
Citibank, N.A.
£13,125,000
Barclays Bank PLC
£10,000,000
HSBC Bank plc
£7,608,696
J.P. Morgan Europe Limited
£7,608,696
Wells Fargo Bank International
£7,608,696
TOTAL:
£115,000,000








--------------------------------------------------------------------------------





Exhibit B


(On file with the Registrant and provided upon request)









--------------------------------------------------------------------------------





Exhibit C


(On file with the Registrant and provided upon request)







--------------------------------------------------------------------------------





Exhibit D


(see attached)







--------------------------------------------------------------------------------





Exhibit E


(see attached)







